Case 19-51291-tnw    Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16   Desc
                      Exhibit A - form of APA Page 1 of 23




                       ASSET PURCHASE AGREEMENT

                                   AMONG

         JAMES D. LYON, TRUSTEE OF THE BANKRUPTCY ESTATE

                    OF GIGA ENTERTAINMENT MEDIA, LLC,

                                     AND

                                GLB2019, LLC




                          Dated as of October 29, 2019
  Case 19-51291-tnw                  Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                                               Desc
                                      Exhibit A - form of APA Page 2 of 23



                                                  TABLE OF CONTENTS


                                                                                                                                         Page

ARTICLE I DEFINITIONS .......................................................................................................... 3
          1.1       Certain Definitions ................................................................................................. 3
          1.2       Other Definitional and Interpretive Matters .......................................................... 6

ARTICLE II PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES ......... 7
          2.1       Purchase and Sale of Assets ................................................................................... 7
          2.2       Excluded Assets ..................................................................................................... 7
          2.3       Excluded Liabilities ............................................................................................... 8

ARTICLE III CONSIDERATION ................................................................................................ 8
          3.1       Purchase Price ........................................................................................................ 8

ARTICLE IV CLOSING AND TERMINATION ......................................................................... 8
          4.1       Closing Date........................................................................................................... 8
          4.2       Deliveries by the Sellers ........................................................................................ 9
          4.3       Deliveries by Purchaser ......................................................................................... 9
          4.4       Termination of Agreement ..................................................................................... 9
          4.5       Procedure Upon Termination ............................................................................... 10
          4.6       Effect of Termination ........................................................................................... 10
          4.7       Break-Up Fee ....................................................................................................... 10

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLERS .............................. 10
          5.1       Authorization of Agreement ................................................................................ 11
          5.2       Title to Purchased Assets; Sufficiency of Assets ................................................. 11
          5.5       Litigation .............................................................................................................. 11

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER ...................... 11
          6.1       Organization and Good Standing ......................................................................... 11
          6.2       Authorization of Agreement ................................................................................ 11
          6.3       Litigation .............................................................................................................. 12
          6.5       Financial Capability ............................................................................................. 12

ARTICLE VII BANKRUPTCY COURT MATTERS ................................................................ 12
          7.1       Sale Approval Process
          7.2       Competing Bids ................................................................................................... 12
          7.3       Bid and Auction Procedures .............................................................................. 143
          7.4       Adequate Bankruptcy Court Filings .................................................................... 15
          7.5       Purchaser Deposit ................................................................................................ 14

ARTICLE VIII COVENANTS.................................................................................................... 14

                                                                      1
  Case 19-51291-tnw                  Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                                               Desc
                                      Exhibit A - form of APA Page 3 of 23



          8.1       Access to Information .......................................................................................... 14
          8.2       Preservation of Records ....................................................................................... 14

ARTICLE IX CONDITIONS TO CLOSING ............................................................................. 15
          9.1       Conditions Precedent to Obligations of Purchaser .............................................. 15
          9.2       Conditions Precedent to Obligations of the Sellers ............................................. 15
          9.3       Conditions Precedent to Obligations of Purchaser and the Sellers ...................... 16
          9.4       Frustration of Closing Conditions ........................................................................ 16

ARTICLE XI TAXES.................................................................................................................. 16
          10.1      Transfer Taxes ..................................................................................................... 16
          10.2      Cooperation .......................................................................................................... 17

ARTICLE XI MISCELLANEOUS ............................................................................................. 17
          11.1      Expenses .............................................................................................................. 17
          11.2      Injunctive Relief................................................................................................... 17
          11.3      Submission to Jurisdiction; Consent to Service of Process ................................. 18
          11.4      WAIVER OF RIGHT TO TRIAL BY JURY...................................................... 18
          11.5      Entire Agreement; Amendments and Waivers .................................................... 18
          11.6      Governing Law .................................................................................................... 19
          11.7      Notices ................................................................................................................. 19
          11.8      Severability .......................................................................................................... 19
          11.9      Binding Effect; Assignment ................................................................................. 20
          11.10     Counterparts ......................................................................................................... 20
          11.11     No Interpretation Against Drafter ........................................................................ 20


SCHEDULE

5.3             Litigation

EXHIBIT

A               Form of Bill of Sale




                                                                      2
 Case 19-51291-tnw        Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16               Desc
                           Exhibit A - form of APA Page 4 of 23



                             ASSET PURCHASE AGREEMENT

              ASSET PURCHASE AGREEMENT, dated as of October __, 2019 (as
amended, supplemented, amended and restated or otherwise modified from time to time, this
“Agreement”), by and among James D. Lyon, Trustee (the “Trustee” or “Seller”) of the
bankruptcy estate of Giga Entertainment Media, LLC, a Nevada limited liability company (the
“Debtor”), and GLB2019, LLC, a Delaware limited liability company (“Purchaser”).

                                          RECITALS

                WHEREAS, on June 27, 2019 (the “Petition Date”), the Debtor filed a voluntary
petition for relief under Title 7 of the United States Code, 11 U.S.C. § 101 et seq. (as amended,
the “Bankruptcy Code”), in the United States Bankruptcy Court for the Eastern District of
Kentucky (the “Bankruptcy Court”), Case No. 19-51921 (the “Bankruptcy Case”);

              WHEREAS, the Seller is the duly appointed Trustee in the Debtor’s Bankruptcy
Case with authority to administer the assets of the Debtor’s bankruptcy estate;

                 WHEREAS, subject to the terms and conditions hereof, the Trustee desires to sell,
transfer and assign to Purchaser, and Purchaser desires to purchase, acquire and assume from the
Seller, all of the Purchased Assets;

               WHEREAS, the Trustee has determined that a sale of the Purchased Assets is
necessary to maximize value and it is advisable and in the best interests of the Debtor’s
bankruptcy estate and the beneficiaries of such estate to consummate the transactions provided
for herein and has approved this Agreement;

               WHEREAS, the transactions contemplated by this Agreement are subject to the
approval of the Bankruptcy Court and will be consummated (in the event of an auction) only if
Purchaser is the Successful Bidder; and

             NOW, THEREFORE, in consideration of the promises and the mutual covenants
and agreements hereinafter contained, the Parties hereby agree as follows:

                                             ARTICLE I

                                         DEFINITIONS

               1.1    Certain Definitions.

                For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:

               “Agreement” has the meaning set forth in the Preamble hereto.

                “Alternative Transaction” means a sale of the Purchased Assets to a Person or
Persons other than Purchaser or an Affiliate of Purchaser pursuant to the Auction.


                                                 3
 Case 19-51291-tnw          Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                   Desc
                             Exhibit A - form of APA Page 5 of 23



                “Auction” shall mean the auction as contemplated by the Bidding Procedures set
forth in Section 7.3.

               “Avoidance Actions” means all rights, lawsuits, claims, rights of recovery,
objections, causes of action, avoidance actions and other similar rights of any Seller arising
under or pursuable through Chapter 5 of the Bankruptcy Code (whether or not asserted as of the
Closing Date) and all proceeds thereof.

                “Bid Procedures” has the meaning set forth in Section 7.3.

                “Break-Up Fee” has the meaning set forth in Section 4.7.

              “Business Day” means any day of the year other than a Saturday, Sunday or a
day on which national banking institutions in New York, New York are required or authorized to
close.

               “Closing” has the meaning set forth in Section 4.1.

               “Closing Date” has the meaning set forth in Section 4.1.

                “Debtor” has the meaning set forth in Preamble hereto.

                  “Documents” means all files, documents, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers, journals, title
policies, customer lists, supplier lists, stationery, forms, labels, regulatory filings, data, operating
data and plans, technical documentation (specifications, functional requirements, operating
instructions and procedures, logic manuals, flow charts, etc.), user documentation (installation
guides, user manuals, training materials, release notes, working papers, etc.), marketing
documentation (sales brochures, catalogs, flyers, pamphlets, web pages, art work, photographs,
etc.), lists, and particulars of customers and suppliers, marketing methods and procedures, any
other technical, industrial and commercial information and techniques in any tangible form and
other similar materials owned or used by any Seller or held for use in connection with the
Business, in each case, whether or not in electronic form.

                “Equity Interests” means, with respect to the Debtor, (i) capital stock of,
partnership interests, membership interests or other equity interests in, such Person, (ii) securities
or other rights exercisable, convertible into or exchangeable for shares of capital stock,
partnership interests, membership interests, voting securities or other equity interests in such
Person and (iii) options, warrants, calls, commitments or other rights to acquire any of the
foregoing described in clauses (i) and (ii), whether fixed or contingent, matured or unmatured,
contractual, legal, equitable or otherwise.

               “Excluded Assets” has the meaning set forth in Section 2.2.

                “Final Order” means an order of any Bankruptcy Court, any court of competent
jurisdiction or other Governmental Body (i) as to which no appeal, notice of appeal, motion to
amend or make additional findings of fact, motion to alter or amend judgment, motion for
rehearing or motion for new trial has been timely filed or, if any of the foregoing has been timely

                                                   4
 Case 19-51291-tnw         Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                 Desc
                            Exhibit A - form of APA Page 6 of 23



filed, it has been disposed of in a manner that upholds and affirms the subject order in all
material respects without the possibility for further appeal or rehearing thereon; (ii) as to which
the time for instituting or filing an appeal, motion for rehearing or motion for new trial shall have
expired; and (iii) as to which no stay is in effect; provided, however, that, with respect to an
order issued by the Bankruptcy Court, the filing or pendency of a motion under Federal Rule of
Bankruptcy Procedure 9024 or Federal Rule of Civil Procedure 60 shall not cause an order not to
be deemed a “Final Order” unless such motion shall be filed within fourteen (14) days after the
entry of the order at issue.

                “Law” means any law, statute, code, ordinance, rule, regulation or binding
interpretation of a governmental body.

                “Legal Proceeding” means any claim, liability, action, complaint, suit, citizen suit,
litigation, arbitration, appeal, petition, demand, inquiry, hearing, proceeding, investigation,
enforcement, audit, warning or other dispute, whether judicial, quasi-judicial, regulatory, civil,
criminal, administrative or otherwise, at law or in equity, by or before any governmental body or
any third person and any appeal from any of the foregoing; provided, however, that the
Bankruptcy Cases shall not be considered a “Legal Proceeding”.

              “Liability” means any debt, liability or obligation (whether direct or indirect,
known or unknown, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or
due or to become due), and including all costs and expenses relating thereto.

               “Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust, unincorporated
organization, Governmental Body or other entity.

                “Petition Date” has the meaning set forth in the Recitals hereto.

                “Purchase Price” has the meaning set forth in Section 3.1(a).

               “Purchased Assets” has the meaning set forth in Section 2.1.

                “Purchaser” has the meaning set forth in the Preamble hereto.

                “Purchaser Deposit” has the meaning set forth in Section 7.5.

                “Sale Motion” means a motion seeking (i) the entry of the Sale Order and (ii)
approval of the Bid Procedures and this Agreement.

              “Sale Order” means, if Purchaser is the Successful Bidder, a Final Order of the
Bankruptcy Court in form and substance reasonably acceptable to Purchaser and the Seller
approving this Agreement and all of the terms and conditions hereof, and approving and
authorizing the Seller to consummate the transactions contemplated hereby and providing,
among other things (i) that Purchaser has acted in “good faith” within the meaning of Section
363(m) of the Bankruptcy Code; and (ii) that this Agreement was negotiated, proposed and
entered into by the parties without collusion, in good faith and from arm’s length bargaining
positions.

                                                 5
 Case 19-51291-tnw        Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                 Desc
                           Exhibit A - form of APA Page 7 of 23



              “Seller Documents” means any agreement, document, instrument or certificate
contemplated by this Agreement or which has been or is to be executed by any Seller in
connection with the consummation of the transactions contemplated by this Agreement.

                “Seller” has the meaning set forth in the Preamble hereto.

                “Successful Bidder” has the meaning set forth in Section 7.3.

                “Termination Date” has the meaning set forth in Section 4.4(a).

                “Transfer Taxes” has the meaning set forth in Section 10.1.

              1.2      Other Definitional and Interpretive Matters. Unless otherwise expressly
provided herein, for purposes of this Agreement, the following rules of interpretation shall apply:

                Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be excluded. If the last day of
such period is a non-Business Day, the period in question shall end on the next succeeding
Business Day.

               Dollars. Any reference in this Agreement to “$” shall mean U.S. dollars.

                Exhibits/Schedules. All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set forth in full herein.
Any capitalized terms used in any Schedule or Exhibit but not otherwise defined therein shall be
defined as set forth in this Agreement.

              Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural and vice versa.

                Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are for convenience
of reference only and shall not affect or be utilized in construing or interpreting this Agreement.
All references in this Agreement to any “Section” are to the corresponding Section of this
Agreement unless otherwise specified.

               Herein. Words such as “herein,” “hereinafter,” “hereof,” and “hereunder” refer to
this Agreement as a whole and not merely to a subdivision in which such words appear unless
the context otherwise requires.

                Including. The word “including” or any variation thereof means “including,
without limitation,” and shall not be construed to limit any general statement that it follows to
the specific or similar items or matters immediately following it.




                                                 6
 Case 19-51291-tnw           Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                Desc
                              Exhibit A - form of APA Page 8 of 23



                                            ARTICLE II

                               PURCHASE AND SALE OF ASSETS

                2.1    Purchase and Sale of Assets. Pursuant to Sections 105 and 363 of the
Bankruptcy Code and on the terms and subject to the conditions set forth in this Agreement and
(if Purchaser is the Successful Bidder) the Sale Order, at the Closing, Purchaser shall purchase,
acquire and accept from the Seller, and the Seller shall sell, transfer, assign, convey and deliver
to Purchaser all of the Sellers' right, title and interest, in, to and under the Purchased Assets free
and clear of all Liens to the extent set forth in this Agreement and the Sale Order. “Purchased
Assets” shall mean, as of the Closing Date, all of the properties, assets, rights and interests of the
Seller (excluding the Excluded Assets), including the following:

                       (a)    all claims, causes of actions and rights to recovery under Chapter 5
of the Bankruptcy Code, applicable local, state, federal or international law, regulation, rule or
other authority (including, but not limited to shareholder derivative claims and breach of
fiduciary duty claims), whether or not listed as an asset in the Debtor’s bankruptcy schedules (the
“Claims”);

                      (b)     all books, records, documents and electronic media containing
information of any type related to the Claims (the “Records”);

                       (c)      all equipment (including office equipment), fixtures, and
furnishings;

                     (d)        any and all internet domain names registered to the Debtor, and
any promotional materials;

                        (e)    to the extent assignable, all rights of the Debtor under non-
disclosure or confidentiality, non-compete, non-solicitation or similar agreements with any
employees and agents of the Seller or with third parties, other than any such rights of the Seller
to the extent pertaining exclusively to any Excluded Assets;

                        (f)    to the extent owned by or subject to the control of the Debtor, all
Equity Interests in the Debtor; and

                       (g)     to the extent transferable and to the extent primarily related to the
Purchased Assets, the full benefit of all representations, warranties, guarantees, indemnities,
undertakings, certificates, covenants, agreements and all security therefor received by the Debtor
in connection with the Purchased Assets;

                 2.2      Excluded Assets. Nothing herein contained shall be deemed to sell,
transfer, assign or convey the Excluded Assets to Purchaser, and the Seller shall retain all right,
title and interest to, in and under the Excluded Assets. “Excluded Assets” shall mean each of the
following assets of the Sellers:




                                                  7
 Case 19-51291-tnw         Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                   Desc
                            Exhibit A - form of APA Page 9 of 23



                     (a)   Any checking or deposit accounts of the Debtor existing as of the
Petition Date, and any deposit accounts established by the Trustee in connection with this
Bankruptcy Case;

                      (b)    The software social media product code for SELFEO 3.1, and any
prior or subsequent versions of said software, as well as the registered trademarks for SELFEO
and Immerse Yourself; and

                          (c)     any (i) books and records that the Seller is required by Law or
contract to retain, including, without limitation, financial statements, and corporate or other
entity filings; (ii) legal entity, minute books, stock ledgers, corporate seals, stock certificates and
similar materials of the Debtor; and (iii) documents exclusively relating to the Excluded Assets.

                2.3    Excluded Liabilities. Purchaser will not assume or be liable for any
Liabilities or other obligations of the Debtor or Seller, or any predecessor or Affiliate of the
Debtor, of any nature whatsoever, whether presently in existence or arising hereafter, known or
unknown, disputed or undisputed, contingent or non-contingent, liquidated or unliquidated or
otherwise ( the “Excluded Liabilities”).

                                            ARTICLE III

                                         CONSIDERATION

               3.1     Purchase Price.

                      (a)     In consideration of the sale of the Purchased Assets to Purchaser
and the other undertakings set forth herein, upon the terms and subject to the conditions set forth
in this Agreement, the purchase price (the “Purchase Price”) for the Purchased Assets shall be
Twenty Thousand and no/100 ($20,000.00) Dollars.

                     (b)     Upon the Seller’s acceptance of this Agreement, Purchaser shall
deposit the Purchase Price in the escrow account of counsel for Purchaser, and provide proof
thereof to Seller.

                      (c)    On the Closing Date, Purchaser shall pay the Purchase Price to
Seller with immediately available funds.

                                            ARTICLE IV

                                 CLOSING AND TERMINATION

               4.1    Closing Date. The closing of the purchase and sale of the Purchased
Assets (the “Closing”) shall take place via electronic exchange of closing documents and
signature pages on the date that is no less than one (1) Business Day and no greater than three (3)
Business Days after entry of the Sale Order. Unless otherwise agreed by the Parties in writing,
the Closing shall be deemed effective and all right, title and interest of the Seller to be acquired
by Purchaser hereunder shall be considered to have passed to Purchaser as of 12:01 a.m. (Eastern
time) on the Closing Date.

                                                  8
 Case 19-51291-tnw           Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16              Desc
                             Exhibit A - form of APA Page 10 of 23



               4.2     Deliveries by the Seller.      At the Closing, the Seller shall deliver to
Purchaser:

                       (a)      a duly executed Bill of Sale substantially in the form of Exhibit A
hereto;

                       (b)      the Purchased Assets and the Records; and

                       (c)   all other documents, instruments or writings of conveyance and
transfer, in form and substance reasonably acceptable to Purchaser, as may be necessary or
reasonably desirable to convey the Purchased Assets to Purchaser.

              4.3      Deliveries by Purchaser.       At the Closing, Purchaser shall deliver the
Purchase Price to the Seller.

               4.4    Termination of Agreement. This Agreement may be terminated prior to
the Closing as follows:

                      (a)     by Purchaser or the Seller, if the Closing shall not have occurred
by the close of business on the date that is the earlier of (i) fifteen (15) days after the date on
which the Sale Order is entered and (ii) December 31, 2019 (such date, the “Termination Date”);

                       (b)      by mutual written consent of the Seller and Purchaser;

                       (c)    by Purchaser, if there shall be an inaccuracy in any representation
or warranty of the Seller, or a breach by of any covenant or agreement contained in this
Agreement, which inaccuracy or breach would result in a failure of a condition set forth in
Section 9.1 or 9.3 and which inaccuracy or breach cannot be cured or has not been cured by the
earlier of (i) 15 Business Days after the giving of written notice by Purchaser to the Seller of
such breach and (ii) one Business Day prior to the Termination Date;

                       (d)    by the Seller, if there shall be a inaccuracy in any representation or
warranty of Purchaser, or a breach by Purchaser of any covenant or agreement contained in this
Agreement, which would result in a failure of a condition set forth in Section 9.2 or 9.3 and
which breach cannot be cured or has not been cured by the earlier of (i) 15 Business Days after
the giving of written notice by the Seller to Purchaser of such breach and (ii) one Business Day
prior to the Termination Date;

                       (e)    by the Seller or Purchaser if there shall be in effect an Order of a
Governmental Body of competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement, it being agreed that
Purchaser and Seller shall consult in good faith to determine whether the Seller shall appeal any
adverse determination which is not non-appealable (and, in the event such appeal is pursued, the
Seller agree to pursue such appeal with reasonable diligence) unless and until Purchaser elects to
terminate this Agreement in accordance with the terms hereof;

                    (f)   by Purchaser, if (i) the Bidding Procedures in this Agreement are
not approved by the Bankruptcy Court on or before November 15, 2019, (ii) if the Bidding

                                                  9
 Case 19-51291-tnw         Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                 Desc
                           Exhibit A - form of APA Page 11 of 23



Procedures are not followed by Seller, or (iii) the Sale Order has not been entered by December
16, 2019; and

                      (g)    by Purchaser or the Seller, if (1) the Seller consummates an
Alternative Transaction or (2) Purchaser is not the Successful Bidder at the conclusion of any
Auction.

                4.5    Procedure Upon Termination. In the event of termination of this
Agreement by Purchaser or the Seller, or both, pursuant to Section 4.4 hereof, written notice
thereof shall forthwith be given to the other Party or Parties, and this Agreement shall terminate,
and the purchase of the Purchased Assets hereunder shall be abandoned, without further action
by Purchaser or the Seller.

                4.6     Effect of Termination. In the event that this Agreement is validly
terminated pursuant to Section 4.4, (i) all further obligations of the Parties under this Agreement
shall terminate, except that the obligations in this Section 4.6, Section 4.7 (Break-Up Fee) and
Article XI shall survive and (ii) each Party shall pay the fees, costs and expenses incurred by it in
connection with this Agreement, except as provided in clause (i) above or Article XI.
Notwithstanding the foregoing, the termination of this Agreement shall not relieve any Party to
this Agreement of liability for its willful and material breach of this Agreement. For purposes of
this Agreement, “willful and material breach” means a material inaccuracy or breach of any
material representation, warranty or covenant or other agreement set forth in this Agreement that
is a consequence of an act or failure to act by or on behalf of the breaching Party with knowledge
that the taking of such act or failure to take such act would, or would reasonably be expected to,
result in a breach of this Agreement.

                4.7    Break-Up Fee. Subject to the approval of the Bankruptcy Court, if this
Agreement is terminated pursuant to Section 4.4(g), Purchaser shall be entitled to be paid an
amount equal to five thousand dollars ($5,000) (the “Break-Up Fee”) if the Seller consummates
an Alternative Transaction. The Break-Up Fee shall be paid by Seller or the Successful Bidder
to Purchaser within three (3) Business Days after the consummation of such Alternative
Transaction. Purchaser acknowledges that this Agreement may be subject to overbid at an
Auction in the Bankruptcy Case, and that, in the event this Agreement is terminated pursuant to
Section 4.4(g), the Seller shall have no liability to Purchaser under this Agreement other than to
pay the Break-Up Fee as set forth above; provided, however, that nothing in this sentence shall
relieve the Seller from any liability for breach of this Agreement prior to its termination.

                                           ARTICLE V

                   REPRESENTATIONS AND WARRANTIES OF SELLER

       Purchaser specifically acknowledges and agrees to the following with respect to the
representations and warranties of the Seller:

A. Purchaser has conducted its own due diligence investigations of the Purchased Assets or has
waived its right to conduct such due diligence.


                                                 10
 Case 19-51291-tnw         Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                 Desc
                           Exhibit A - form of APA Page 12 of 23



B. Except as expressly provided, Seller make no representations or warranties with respect to
the Purchased Assets or the Excluded Assets.

Except as otherwise disclosed to Purchaser in the Schedules hereto, the Seller represents and
warrants to Purchaser as follows:

                5.1    Authorization of Agreement. Except for such authorization as may be
required by the Bankruptcy Court, the Seller has all requisite power, authority and legal capacity
to execute and deliver this Agreement and has all requisite power, authority and legal capacity to
execute and deliver the Seller Documents, to perform his respective obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby. This
Agreement has been, and each of the Seller Documents will be at or prior to the Closing, duly
and validly executed and delivered by the Seller and this Agreement constitutes, and each of the
Seller Documents when so executed and delivered will constitute, legal, valid and binding
obligations of the Seller enforceable against such Seller in accordance with their respective
terms, subject to general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a proceeding at law
or in equity).

                5.2      Title to Purchased Assets; Sufficiency of Assets. The Seller has good,
valid, marketable and undivided title to the Purchased Assets free and clear of all Liens.
Purchaser will be vested with good title to such Purchased Assets, free and clear of all Liens, to
the extent set forth in the Sale Order and, subject to the entry of the Sale Order, Purchaser will be
vested to the fullest extent permissible under Section 363(f) of the Bankruptcy Code with good
valid, marketable and undivided title to the Purchased Assets free and clear of all Liens.

              5.3   Litigation. Except as set forth on Schedule 5.3, there are no Legal
Proceedings pending or, to the Knowledge of the Seller, threatened by or against any Seller
before any Governmental Body.

                                           ARTICLE VI

                REPRESENTATIONS AND WARRANTIES OF PURCHASER

               Purchaser hereby represents and warrants to the Sellers that:

                6.1     Organization and Good Standing. Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to carry on its business as now conducted, except where
the failure to have such power and authority would not have a material adverse effect on the
ability of Purchaser to consummate the transactions contemplated by this Agreement.

                6.2    Authorization of Agreement. Purchaser has full power and authority to
execute and deliver this Agreement and each other agreement, document, instrument or
certificate contemplated by this Agreement or to be executed by Purchaser in connection with the
consummation of the transactions contemplated hereby and thereby (the “Purchaser
Documents”), and to consummate the transactions contemplated hereby and thereby. The

                                                 11
 Case 19-51291-tnw        Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                 Desc
                          Exhibit A - form of APA Page 13 of 23



execution, delivery and performance by Purchaser of this Agreement and each Purchaser
Document have been duly authorized by all necessary action on behalf of Purchaser and no other
action on the part of Purchaser is necessary to authorize the execution and delivery of this
Agreement and the Purchaser Documents by Purchaser and the consummation of the transaction
contemplated hereby and thereby by Purchaser. This Agreement has been, and each Purchaser
Document will be at or prior to the Closing, duly executed and delivered by Purchaser and
(assuming the due authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each Purchaser Document when so executed and delivered will
constitute, the legal, valid and binding obligations of Purchaser, enforceable against Purchaser in
accordance with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors' rights and remedies generally,
and subject, as to enforceability, to general principles of equity.

               6.3     Litigation. There are no Legal Proceedings pending or, to the knowledge
of Purchaser, threatened against Purchaser, or to which Purchaser is otherwise a party before any
Governmental Body, expected to have a material adverse effect on the ability of Purchaser to
perform its obligations under this Agreement or to consummate the transactions hereby.
Purchaser is not subject to any Order of any Governmental Body except to the extent the same
would not reasonably be expected to have a material adverse effect on the ability of Purchaser to
perform its obligations under this Agreement or to consummate the transactions contemplated
hereby.

               6.4    Financial Capability. Purchaser at the Closing will have sufficient funds
available to pay the Purchase Price and any expenses incurred by Purchaser in connection with
the transactions contemplated by this Agreement.

                                          ARTICLE VII

                              BANKRUPTCY COURT MATTERS

             7.1     Sale Approval Process. Seller shall seek Bankruptcy Court approval of
this Agreement and the Bid Procedures as promptly as possible, but no later than November 15,
2019.

                7.2     Competing Bids/Auction.            This Agreement and the transactions
contemplated hereby are subject to Seller’s right and ability to consider higher and/or otherwise
better competing bids with respect to the Purchased Assets, pursuant to the Bid Procedures
below, and to conduct an auction if Competing Bids are received. Seller agrees to seek approval
of the Bid Procedures from the Bankruptcy Court on or before November 15, 2019. In
accordance with the Bid Procedures, the Seller has the right to, and may cause his representatives
to, (a) initiate contact with any Person (in addition to Purchaser and its representatives) in
connection with any sale or other disposition of the Purchased Assets; (b) respond to any request
for information or due diligence inquiry to any such Person; and (c) furnish any information with
respect to, or assist or participate in, or facilitate in any other manner, any effort or attempt by
any Person to do or seek to do any of the foregoing.



                                                12
 Case 19-51291-tnw        Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                Desc
                          Exhibit A - form of APA Page 14 of 23



               7.3     Bid and Auction Procedures. The Seller agrees that in the event any other
Person expresses an interest in acquiring the Purchased Assets, the following terms and
conditions shall apply:

                     (a)    Any Person expressing an interest in acquiring the Purchased
Assets must execute any non-disclosure and confidentiality agreement as may be required by
Seller;

                       (b)    Any Person expressing an interest in acquiring the Purchased
Assets must provide the Seller with a statement and other factual support demonstrating to the
Seller’s reasonable satisfaction (i) the identity of each Person that will be bidding for the
Purchased Assets, (ii) the terms of any such participation, (iii) if any entity has been formed for
the purpose of acquiring the Purchased Assets, the parties that will bear liability for any breach
by such entity, and the financial capacity of such parties to satisfy such liability; and, that the
Person has a bona fide interest in acquiring the Purchased Assets;

                        (c)    Any Person expressing an interest in acquiring the Purchased
Assets must provide the Seller with preliminary proof by the Person of its financial capacity to
close a proposed Sale Transaction, which may include current unaudited or verified financial
statements of, or verified financial commitments obtained by, the Person, the adequacy of which
the Seller will determine;

                       (d)     Any Person who fully complies with the requirements of Section
7.3(a), (b) and (c) to the satisfaction of the Seller shall be deemed a Competing Bidder. The
Purchaser shall automatically be deemed a Competing Bidder;

                     (e)    On or before November 29, 2019, the Seller shall disclose the
identity of any Competing Bidders to Purchaser, and is authorized (but not required) to disclose
proof of any Competing Bidder’s financial capacity to Purchaser;

                      (f)    Competing Bidders, if any, shall have through and including
December 6, 2019 to conduct due diligence in respect to the Purchased Assets, and any
information the Seller provides to a Competing Bidder shall be made available to Purchaser
simultaneously;

                      (g)     Competing bids, if any, must (i) be in an amount in excess of the
Purchase Price and the Break-Up Fee; (ii) be in writing and received by Seller on or before 5:00
p.m. (ET) on Monday, December 9, 2019 (the “Bid Deadline”); (iii) be accompanied by a signed
asset purchase agreement clearly disclosing any changes from the terms of this Agreement and
which does not alter the definition of the Purchased Assets; (iv) acknowledge and agree that the
Purchased Assets are being sold “as-is, where-is”; (v) be irrevocable; and, (vi) be accompanied
by proof that the full amount of the competing bid has been deposited with either Seller or
counsel for the Competing Bidder;

                      (h)     In the event the Seller receives one or more Competing Bids by the
Bid Deadline, the Seller shall conduct an auction (the “Auction”), to be conducted at a location
designated by the Seller on December 10, 2019, and Seller shall seek Bankruptcy Court approval
of the highest and best bid at the Bankruptcy Court’s December 12, 2019 hearing date.
                                                13
 Case 19-51291-tnw         Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                 Desc
                           Exhibit A - form of APA Page 15 of 23



Competing Bidders designate a representative to attend the Auction in person, who shall have
full authority to approve any subsequent bids and decide any issues which may arise during the
Auction. At the start of the Auction, the Seller shall disclose the highest and best bid to the
Competing Bidders and solicit additional bids. Subsequent bids shall be at least $1,000 more
than the prior highest bid, and Competing Bidders shall provide proof of financial ability to pay a
subsequent bid in full upon request of Seller. Seller may decline to accept bids from any
Competing Bidder who does not provide proof of financial ability to fully pay a bid, in his sole
discretion. Upon conclusion of the bidding, the Seller shall announce the identity of the Bidder
and amount of the Successful Bid to all Competing Bidders. Upon conclusion of the Auction and
proof of ability to fully pay the Success Bid, but no later than December 11, 2019, the Seller
shall file a Report of Auction and request to approve the Sale with the Bankruptcy Court.

               7.4     Bankruptcy Court Filings. The Seller shall use reasonable best efforts to
make any filings, take all actions and obtain any and all relief from the Bankruptcy Court that is
necessary or appropriate to consummate the transactions contemplated by this Agreement as
promptly as practicable following the date hereof. Each Party agrees that it will promptly take
such actions as are reasonably requested by any other Parties to assist in obtaining entry of the
Sale Order, including furnishing affidavits or other documents or information for filing with the
Bankruptcy Court for the purposes, among others, of demonstrating that Purchaser is a “good
faith” purchaser under Section 363(m) of the Bankruptcy Code and that the Purchase Price was
not controlled by an agreement in violation of Section 363(n) of the Bankruptcy Code. In the
event the entry of the Sale Order shall be appealed, the Seller shall use his reasonable best efforts
to defend such appeal unless and until Purchaser elects to terminate this Agreement in
accordance with the terms hereof.

               7.5     Purchaser Deposit. A deposit (the “Purchaser Deposit”) shall be paid by
Purchaser via a deposit into the escrow account of counsel for Purchaser in an amount equal to
100% of the Purchase Price within three (3) Business Days after execution of this Agreement, to
be supplemented with any additional amounts needed to equal 100% of any increase in the
Purchase Price if Purchaser is the successful bidder at any auction; provided, however, (i) if
Purchaser is not the Successful Bidder at the conclusion of the Auction, the Purchaser Deposit
shall be cancelled within one (1) Business Day following the Auction.

                                          ARTICLE VIII

                                          COVENANTS

               8.1      Access to Information. The Seller agrees that, prior to the Closing Date,
Purchaser shall be entitled, through its officers, employees and representatives (including,
without limitation, legal advisors and accountants), to make such investigation of the Purchased
Assets and such examination of the books and records of the Business as is reasonable (and
reasonably requested) and to make extracts and copies of such books and records. Any such
investigation and examination shall be conducted in a reasonable manner during regular business
hours upon reasonable advance notice and under reasonable circumstances and shall be subject
to any applicable restrictions under applicable Law.

               8.2     Preservation of Records.

                                                  14
 Case 19-51291-tnw        Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                 Desc
                          Exhibit A - form of APA Page 16 of 23



                       (a)     The Seller and Purchaser agree that each of them shall preserve
and keep the books and records held by them relating to the Purchased Assets for a period of
three (3) months from the Closing Date and during such period shall make such books and
records available to the other as may be reasonably required by such party in connection with,
among other things, any insurance claims by, Legal Proceedings against or governmental
investigations of the Debtor or Purchaser or in order to enable any Party to comply with its
obligations under this Agreement or the Bankruptcy Cases. Each Party shall be entitled to
inspect and make copies of any such books and records held by the other Party. In the event
Seller or Purchaser wishes to destroy such books and records before or within three (3) months
from the Closing Date, it shall first give 10 days' prior written notice to the other Party and the
other Party shall have the right, at their option and expense, upon prior written notice within such
10-day period, to take possession of the records within 10 days after the date of such notice.

               (b)    Access pursuant to this Section 8.2 shall be afforded by the party in
possession of such records, upon receipt of reasonable advance notice, during normal business
hours and at the expense of the party seeking such access; provided, however, that (i) any review
of such records shall be conducted in such a manner as not to interfere unreasonably with the
operation of the business of any party, (ii) no party shall be required to take any action that
would constitute a waiver of the attorney-client privilege, and (iii) no party shall be required to
supply the other party with any information which such party is under a legal obligation not to
supply.

                                          ARTICLE IX

                                  CONDITIONS TO CLOSING

                9.1     Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement is subject to the
fulfillment, as of the Closing, of each of the following conditions (any or all of which may be
waived by Purchaser in whole or in part to the extent permitted by applicable Law):

                       (a)     the representations and warranties of the Seller shall be true and
correct in all material respects at and as of the date hereof and the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material respects on and as of such
earlier date);

                      (b)     the Seller shall have performed and complied in all material
respects with all obligations and agreements required in this Agreement to be performed or
complied with prior to the Closing Date; and

                9.2    Conditions Precedent to Obligations of the Seller. The obligations of the
Seller to consummate the transactions contemplated by this Agreement are subject to the
fulfillment, as of the Closing, of each of the following conditions (any or all of which may be
waived by the Seller in whole or in part to the extent permitted by applicable Law, provided that
any such waiver does not materially and adversely affect the Seller’s estate):


                                                15
 Case 19-51291-tnw         Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                  Desc
                           Exhibit A - form of APA Page 17 of 23



                        (a)    the representations and warranties of Purchaser shall be true and
correct in all material respects at and as of the date hereof and as of the Closing Date, except to
the extent such representations and warranties expressly relate to an earlier date (in which case
such representations and warranties shall be true and correct in all material respects on and as of
such earlier date); and

                      (b)     Purchaser shall have performed and complied in all material
respects with all obligations and agreements required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date.

               9.3     Conditions Precedent to Obligations of Purchaser and the Seller. The
respective obligations of Purchaser and the Seller to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, as of the Closing, of each of the following
conditions (any or all of which may be waived by Purchaser and the Seller in whole or in part to
the extent permitted by applicable Law):

                       (a)    there shall not be in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby, nor shall there be any statute, rule, regulation, Order or other
law promulgated, enacted, entered, enforced or deemed applicable to the parties hereto which
makes the consummation of the transactions contemplated by this Agreement illegal, void or
rescinded or constitutes or imposes any Burdensome Condition; and

                      (b)     the Bankruptcy Court shall have approved the Bidding Procedures,
the Seller shall have complied with the Bidding Procedures, the Bankruptcy Court shall have
entered the Sale Order, and the Sale Order shall have become a Final Order.

                9.4     Frustration of Closing Conditions. Neither the Seller nor Purchaser may
rely on the failure of any condition set forth in Section 9.1, 9.2 or 9.3, as the case may be, if such
failure was primarily caused by such Party's failure to comply with any provision of this
Agreement.

                                            ARTICLE X

                                              TAXES

                10.1 Transfer Taxes. All sales, use, transfer, real estate transfer (including,
without limitation, documentary transfer, deed, fixed asset, stamp and like taxes) and similar
taxes and recording charges payable in connection with the consummation of the transactions
contemplated by this Agreement (the “Transfer Taxes”) shall be borne by Purchaser and any Tax
Returns that must be filed in connection with such Transfer Taxes shall be prepared and filed
when due by the Party primarily or customarily responsible under the applicable Law for filing
such Tax Returns. A Party filing a Tax Return pursuant to the preceding sentence will use its
commercially reasonable efforts to provide such Tax Return to the other Party at least ten (10)
Business Days prior to the due date for such Tax Return, and such other Party shall promptly pay
to the filing Party an amount equal to its share of any Liability for Transfer Taxes (as described
in the preceding sentence) shown as due on such Tax Return at least one (1) Business Day prior

                                                 16
 Case 19-51291-tnw         Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                 Desc
                           Exhibit A - form of APA Page 18 of 23



to such due date. The Parties shall reasonably cooperate with each other in any mutually
agreeable, reasonable and lawful arrangement designed to minimize any applicable Transfer
Taxes.

                 10.2 Cooperation. The Seller, on the one hand, and Purchaser, on the other
hand, will provide each other with such cooperation and information as either of them may
reasonably request of the other in connection with filing any Tax Return, amended Tax Return or
claim for refund, determining a liability for Taxes or a right to a refund of Taxes, or participating
in or conducting any audit or other proceeding in respect of Taxes; provided, however, that
nothing herein shall require Purchaser to provide information that is privileged if the disclosure
is reasonably expected to result in the loss of such privilege. Any information obtained under
this paragraph shall be kept confidential, except (i) as may be otherwise necessary in connection
with the filing of Tax Returns or claims for refund or in conducting an audit or other proceeding
or defending any Tax claim, or (ii) with the consent of Seller or Purchaser, as the case may be.
The Seller agrees (i) to retain all books and records with respect to Tax matters pertinent to the
Business and the Purchased Assets relating to any Pre-Closing Tax Period until expiration of the
statute of limitations (and, to the extent notified by Purchaser, any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements entered into with any
taxing authority and (ii) to give the Purchaser reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the Purchaser so requests, shall
allow the Purchaser to take possession of such books and records (other than any information
that the Seller reasonably believes to be privileged).

                                           ARTICLE XI

                                       MISCELLANEOUS

               11.1 Expenses. Except as otherwise provided in this Agreement and whether or
not the transactions contemplated hereby are consummated, Seller and Purchaser shall each bear
their own respective expenses (including all compensation and expenses of counsel, financial
advisors, consultants, actuaries and independent accountants) incurred in connection with the
negotiation and execution of this Agreement and the consummation of the transactions
contemplated hereby.

                11.2 Injunctive Relief. The Parties acknowledge and agree that (i) irreparable
damage would occur in the event that any of the provisions of this Agreement are not performed
in accordance with their specific terms or are otherwise breached or threatened to be breached,
and (ii) damages and/or remedies at law would be an inadequate remedy for the breach of any of
the covenants, promises and agreements contained in this Agreement, and, accordingly, each of
the Parties shall be entitled to seek injunctive relief (without the posting of any bond or other
security) with respect to any such breach, including without limitation specific performance of
such covenants, promises or agreements or an order enjoining Purchaser from any threatened, or
from the continuation of any actual, breach of the covenants, promises or agreements contained
in this Agreement. The Parties’ right to equitable relief, including specific performance and
injunctive relief, shall exist notwithstanding, and shall not be limited by, any other provision of
this Agreement. The rights set forth in this Section 11.2 shall be in addition to any other rights
which the Parties may have at law or in equity in connection with this Agreement. If any action,

                                                 17
 Case 19-51291-tnw        Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                 Desc
                          Exhibit A - form of APA Page 19 of 23



suit or proceeding is brought by a Party to enforce this Agreement against another Party, the
Party such action, suit or proceeding is brought against shall waive the defense that there is an
adequate remedy at law and agrees not to assert that specific performance, injunctive and other
equitable remedies are unenforceable, violate public policy, invalid, contrary to Law or
inequitable for any reason. The right to specific performance, injunctive and other equitable
remedies is an integral part of the transactions contemplated by this Agreement and without that
right, none of the Parties would have entered into this Agreement.

                11.3 Submission to Jurisdiction; Consent to Service of Process.             Without
limiting any Party's right to appeal any order of the Bankruptcy Court, (i) the Bankruptcy Court
shall retain exclusive jurisdiction to interpret and/or enforce the terms of this Agreement and to
decide any claims or disputes which may arise or result from, or be connected with, this
Agreement, any breach or default hereunder, or the transactions contemplated hereby, and (ii)
any and all proceedings related to the foregoing shall be filed and maintained only in the
Bankruptcy Court, and the Parties hereby consent to and submit to the jurisdiction and venue of
the Bankruptcy Court, including to the entry by the Bankruptcy Court of final orders in any such
proceedings, and shall receive notices at such locations as indicated in Section 11.7 hereof;
provided, however, that if the Bankruptcy Case has been closed and not reopened, the Parties
agree to unconditionally and irrevocably submit to the exclusive jurisdiction of the United States
District Court for the Eastern District of Kentucky and any appellate court from any thereof, for
the resolution of any such claim or dispute. The Parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of inconvenient forum
for the maintenance of such dispute. Each of the Parties agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

         11.4 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER OR PROCEEDING
REGARDING THIS AGREEMENT OR ANY PROVISION HEREOF.

                11.5 Entire Agreement; Amendments and Waivers. This Agreement (including
any schedules and exhibits hereto) represent the entire understanding and agreement among the
Parties with respect to the subject matter hereof. This Agreement can be amended, supplemented
or changed, and any provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the Party against whom enforcement of any such
amendment, supplement, modification or waiver is sought. No action taken pursuant to this
Agreement, including without limitation, any investigation by or on behalf of any Party, shall be
deemed to constitute a waiver by the Party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein. The waiver by any Party of a
breach of any provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent breach. No failure
on the part of any Party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are not exclusive
of any other remedies provided by law.

                                                18
 Case 19-51291-tnw         Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16              Desc
                           Exhibit A - form of APA Page 20 of 23



              11.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky applicable to contracts made and
performed in such State.

                11.7 Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by hand (with written
confirmation of receipt), (ii) when sent by electronic mail (with written confirmation of
transmission) or (iii) one Business Day following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses (or to such other address as a
Party may have specified by notice given to the other Party pursuant to this provision):

               If to the Seller, to:

               James D. Lyon, Trustee
               100 East Vine Street, Suite 404
               Lexington, KY 40507
               E-mail: jdlyonlaw@aol.com

               With a copy (which shall not constitute notice) to:

               Stoll Keenon Ogden PLLC
               300 West Vine Street
               Lexington, KY 40507
               Attention: Adam Back
                          Jessica Middendorf
               E-mail: adam.back@skofirm.com
                       jessica.middendorf@skofirm.com

               If to Purchaser, to:

               GLB2019, LLC
               723 Central Ave.
               Lexington, KY 40502
               Attention: James Massa
               E-mail:

               With a copy (which shall not constitute notice) to:

               DelCotto Law Group PLLC
               200 North Upper Street
               Lexington, Kentucky 40507
               Attention: Dean A. Langdon
               E-mail: dlangdon@dlgfirm.com

                11.8 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any law or public policy, all other terms or provisions
of this Agreement shall nevertheless remain in full force and effect so long as the economic or

                                                 19
 Case 19-51291-tnw        Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16                 Desc
                          Exhibit A - form of APA Page 21 of 23



legal substance of the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

                 11.9 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and permitted assigns. Nothing
in this Agreement shall create or be deemed to create any third party beneficiary rights in any
Person or entity not a Party. No assignment of this Agreement or of any rights or obligations
hereunder may be made by either the Seller or Purchaser (by operation of law or otherwise)
without the prior written consent of the other Parties and any attempted assignment without the
required consents shall be void and without effect; provided, however, that Purchaser may assign
its rights or obligations under this Agreement to one or more of its Affiliates without the consent
of any other Party. No assignment of any obligations hereunder shall relieve the Parties of any
such obligations. Upon any such permitted assignment, the references in this Agreement to any
such permitted assignor shall apply to any such permitted assignee unless the context otherwise
requires.

               11.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same agreement.

               11.11 No Interpretation Against Drafter. This Agreement is the product of
negotiations among the Parties, each of which is represented by legal counsel, and any rules of
construction relating to interpretation against the drafter of an agreement shall not apply to this
Agreement and are expressly waived by each Party.

                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                20
 Case 19-51291-tnw      Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16           Desc
                        Exhibit A - form of APA Page 22 of 23




               IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first written above.

                                              SELLER

                                              JAMES D. LYON, TRUSTEE




                                                    By:   ___________________________
                                                          Name:
                                                          Title:




                                        Annex A-3
Case 19-51291-tnw   Doc 88-1 Filed 10/30/19 Entered 10/30/19 14:08:16    Desc
                    Exhibit A - form of APA Page 23 of 23




                                             PURCHASER

                                             GLB2019, LLC


                                             By: ___________________________
                                                 Name:
                                                 Title:




                                 Annex A-3
